Citation Nr: 0700569	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder, to include posttraumatic stress 
disorder, a personality disorder, paranoid schizoaffective 
disorder, depression, anxiety, and organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and observer




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
December 1987.  The veteran also had service in the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran initially filed a claim of entitlement to service 
connection for a psychiatric disorder, claimed as paranoid 
schizophrenia and organic brain syndrome in 1988.  By rating 
decision, dated in June 1988, the RO denied the claim of 
entitlement to service connection for possible brain damage, 
claimed as paranoid schizophrenia and organic brain syndrome.  
The veteran filed a timely Notice of Disagreement (NOD); 
however, he did not file a timely Substantive Appeal.  
Because the veteran did not perfect an appeal before the 
Board, the RO's June 1988 decision is final.  

The veteran filed a claim to reopen the finally decided claim 
of entitlement to service connection in September 2001.  In 
May 2002, the RO determined that the veteran did not submit 
new and material evidence to reopen the finally decided claim 
of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), a 
personality disorder, paranoid schizoaffective disorder, 
depression, anxiety, and organic brain syndrome.  The veteran 
filed a timely Notice of Disagreement (NOD); however, he did 
not perfect an appeal before the Board and the decision 
became final.  Accordingly, the RO's May 2002 rating decision 
is final and the decision is also the last unappealed 
decision of record.  

The veteran's most recent claim to reopen was filed in 
January 2004.  At that time he also claimed entitlement to 
nonservice-conneceted (NSC) pension benefits in January 2004.  
Note that by correspondence dated in July 2004, the veteran 
withdrew the claim of entitlement to NSC pension benefits.  

In April 2004, the RO determined that the veteran did not 
submit new and material evidence to reopen the finally 
decided claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, a personality 
disorder, paranoid schizoaffective disorder, depression, 
anxiety, and organic brain syndrome.  

In March 2006, the veteran presented personal testimony at a 
Travel Board Hearing before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is of record.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, a personality 
disorder, paranoid schizoaffective disorder, depression, 
anxiety, and organic brain syndrome is reopened below.  This 
issue is also addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO's May 2002 rating decision continued the denial of 
service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), a personality disorder, 
paranoid schizoaffective disorder, depression, anxiety, and 
organic brain syndrome because new and material evidence had 
not been submitted.  

2.  The May 2002 decision is final and is the last unappealed 
decision of record.  

3.  The evidence received subsequent to the RO's May 2002 
final decision is both new and material to the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, a personality disorder, paranoid 
schizoaffective disorder, depression, anxiety, and organic 
brain syndrome; thus, the claim is reopened.  


CONCLUSIONS OF LAW

1.  The RO's May 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

2.  The evidence received subsequent to the RO's May 2002 
final decision is both new and material and the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, a personality disorder, paranoid 
schizoaffective disorder, depression, anxiety, and organic 
brain syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters


The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  


II.  Analysis

The veteran filed a claim of entitlement to service 
connection for a psychiatric disorder in 1988 and the RO 
initially denied the claim in June 1988.  The RO's June 1988 
rating decision denying entitlement to service connection for 
a psychiatric disorder is final.  A review of the June 1988 
decision shows that the RO initially determined that service 
connection was not warranted because organic brain syndrome 
existed prior to service and alcohol dependence was due to 
the veteran's own willful misconduct.  

The veteran filed a claim to reopen the finally decided claim 
in September 2001.  In May 2002, the RO determined that the 
veteran did not submit new and material evidence to reopen 
the finally decided claim of entitlement to service 
connection for a psychiatric disorder.  The veteran filed a 
timely Notice of Disagreement (NOD); however, he did not 
perfect an appeal before the Board and the decision became 
final.  The RO's May 2002 rating decision is final and is 
also the last unappealed decision of record.  The basis for 
the May 202 denial is discussed in detail below.  

General Law and Regulations for Establishing Evidence of New 
and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  See Anglin v. 
West, 203 F.3d 1343 (2000).  

The Board points out that the pertinent law and regulations 
contain an amended definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  See 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2001) (2006).  The veteran filed the claim 
to reopen the finally decided claim, subsequent to the 
effective date of the new regulations, and as the new 
regulations expressly apply to newly-filed claims to reopen, 
the Board finds that such provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

Under the applicable law, "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

At the time of the final May 2002 decision, the evidence 
consisted on service medical records and postservice medical 
records.  The service medical records show that the veteran 
was diagnosed as having several psychiatric disorders during 
his period of service.  The records show that he underwent 
service examination in December 1985; there is no evidence of 
record which shows that he was provided a service examination 
prior to December 1985.  The December 1985 examination report 
did not include evidence which would tend to indicate that 
the veteran experienced any psychiatric symptoms upon 
entering service; the report of medical examination shows 
that the veteran's psychiatric evaluation was normal.  

A May 1987 service narrative summary shows that the veteran 
was admitted to Walter Reed Army Medical Center (WRAMC) in 
May 1987; this was his first admission at WRAMC.  He was 
taken to WRAMC after being hospitalized at Tripler Army 
Medical Center (TAMC) for two weeks for paranoid 
schizophrenia and alcohol dependence.  The summary shows that 
he experienced a psychotic episode after he consumed drinks 
that were laced with drugs.  The veteran's chief complaint 
was that he was paranoid and had alcohol problems.  The 
summary states that the veteran's history is positive for 
blackouts, morning drinking, tolerance, and a previous 
hospitalization in a psychiatric hospital 7 to 10 years ago 
with a question of paranoid psychosis at that time.  The 
Board notes that there is no hospitalization record dated 7 
to 10 years prior to the May 1987 narrative summary report.  

The narrative summary report states that the veteran was 
detoxified during his hospitalization at TAMC and that he was 
extremely psychotic with belligerence, anger, threats, 
paranoid and persecutory delusions.  The veteran related a 
history of multiple drug abuse as a teenager.  He denied 
experiencing any previous psychotic episode besides that 
which is described above.  

The Medical Evaluation Board Proceedings, dated in August 
1987, shows that the veteran was diagnosed as having alcohol 
dependence, the approximate date of origin was not given; 
mixed organic brain syndrome, existed prior to service 
(EPTS); and mixed personality disorder, EPTS.  The August 
1987 service examination report shows that the veteran's 
psychiatric evaluation was abnormal and that he was diagnosed 
as having mixed organic brain syndrome.  

The post-service medical evidence reveals that the veteran is 
diagnosed as having several psychiatric disorders, to include 
major depression, anxiety, schizoaffective disorder, a 
paranoid personality disorder, paranoid delusions, and PTSD.  
The record shows that he was hospitalized for various 
psychiatric disorders on several occasions following his 
separation from service.  (See VA hospitalization reports, 
dated in January 1989, March 1998, July 1991, November 2000, 
and March 2002).  

The evidence received subsequent to the RO's May 2002 final 
decision includes a January 2005 medical correspondence from 
R. Cox III, M.D., the veteran's psychiatrist, which was 
written to the veteran.  It states that the veteran is 
diagnosed as having major depression with psychotic features, 
as well as generalized anxiety disorder.  Dr. Cox stated that 
information received from the veteran indicates that his 
problems initially began while he was serving during his 
period of service and have continued to this day despite his 
efforts to receive treatment through both military and 
civilian hospitals, as well as doctors.  The Board finds that 
this evidence is both new and material as it suggest a 
relationship between his current psychiatric disorders and 
service.  Consequently, the claim of service connection for a 
psychiatric disorder, to include PTSD, a personality 
disorder, paranoid schizoaffective disorder, depression, 
anxiety, and organic brain syndrome is reopened.  


ORDER

The veteran has submitted new and material evidence to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder, a personality disorder, paranoid schizoaffective 
disorder, depression, anxiety, and organic brain syndrome.  
To this extent the claim is granted.  


REMAND

The claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), a personality disorder, paranoid 
schizoaffective disorder, depression, anxiety, and organic 
brain syndrome has been reopened.  The veteran's primary 
contention is that he did not have a preexisting psychiatric 
disorder upon entering service and that he is currently 
diagnosed as having psychiatric disorders that were incurred 
in service.  

At the outset, the veteran should be provided with notice 
that meets the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The notice must inform the veteran of 
what type of information and evidence is needed to 
substantiate the claim of entitlement to service connection 
for the claimed psychiatric disorders.  He must also be 
provided a PTSD Questionnaire Form since his claim includes 
entitlement to service connection for PTSD.  Also provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
that service connection is awarded, as well as an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  See Dingess v. 
Nicholson 19 Vet. App. 473 (2006).  

The service records make reference to a psychiatric 
hospitalization at Tripler Army Medical Center (TAMC) around 
May 1987 due to paranoid schizophrenia.  These records have 
not been associated with the claims file.  Also, a May 1987 
hospital summary reports that the veteran had a previous 
psychiatric hospitalization 7 to 10 years prior due to 
paranoid psychosis.  There is no record of this 
hospitalization.  The veteran should be contacted so that 
attempts can be made to obtain records from this 
hospitalization.

In order to determine whether the veteran currently has a 
psychiatric disorder which was incurred in or aggravated by 
service, the veteran should be scheduled for a VA psychiatric 
examination, to include an opinion regarding the etiology of 
all psychiatric disorders found.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) and which includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date in the event 
that service connection is granted, as 
outlined by the Court in Dingess v. 
Nicholson 19 Vet. App. 473 (2006).  The 
letter should specifically inform the 
veteran of the information and evidence 
needed to substantiate a claim of service 
connection for PTSD.  The letter should 
inform the veteran that detailed 
information is needed to assist him verify 
an inservice stressor.

2.  Contact the National Personnel Records 
Center (NPRC) and/or Trippler Army Medical 
Center and request medical records from 
the veteran's psychiatric hospitalization 
sometime around May 1987.  

3.  Contact the veteran and request 
information (name of facility and date of 
hospitalization) concerning any 
psychiatric hospitalization prior to 
service.  The veteran should be informed 
that a May 1987 service hospital summary 
states that he had a psychiatric 
hospitalization 7 to 10 years prior to his 
May 1987 WRAMC admission.  

4.  If the veteran provides sufficient 
information to verify any alleged 
stressor(s), contact the JSRRC and inform 
them of the veteran's claimed in-service 
stressors.  If the veteran's claimed in-
service stressors cannot be verified, 
request that JSRRC state that the attempts 
to verify the alleged stressor information 
were unsuccessful.  

5.  Schedule the veteran for VA 
psychiatric examination to determine the 
nature and etiology of all diagnosed 
psychiatric disorders.  The veteran's 
entire claims file must be made available 
to and reviewed by the examining 
physician.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  
Following the examination, the examiner 
must:

a.  List all diagnosed psychiatric 
disorder(s); 

b.  State whether the veteran 
currently has a psychiatric disorder 
or disorders which existed prior to 
service.  If so, the pre-existing 
psychiatric disorder(s) should be 
identified.  The examiner should 
then state whether the pre-existing 
psychiatric disorder(s) underwent an 
increase in severity during service.  
Is so, the examiner should state 
whether such increase was beyond the 
natural progress.  

c.  If the examiner determines that 
there is no conclusive evidence 
showing that the veteran entered 
service with a psychiatric disorder, 
the examiner should state, for each 
psychiatric disorder diagnosed, 
whether the disorder was incurred in 
service.

d.  The examiner should specifically 
state whether the veteran has a 
current diagnosis of PTSD that has 
been diagnosed in accordance with 
the DSM IV criteria.  If so, the 
examiner should identify the service 
stressor which is related to such 
diagnosis.  

The examiner's report should include a 
complete rationale for all opinions 
expressed.  

6.  The veteran must be given adequate 
notice of the date and location of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on the claim.  

7.  The RO should readjudicate this claim 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


